DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Response to Arguments
3. Applicant's arguments filed on 11/10/2021 have been fully considered but they are not persuasive. 
           In response to applicant’s argument, see page 8 and paragraph 1 on page 9 of applicant’s remark filled on 11/10/2021,  that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Murray as muddied by Nakatani (combination)  disclose a non-a motion sensor; a non-transitory tangible storage medium storing camera control instructions that, when executed by the camera controller, are configured to control operation of the image sensor, the motion sensor, wherein Page 6 of 17 CORE/3510895.0524/167341394.13510895.0524 (BATT 1349.US) the camera control instructions are configured to, when executed by the camera controller, control the image sensor based on a motion signal from the motion sensor; a housing supporting the image sensor, motion sensor.
 To cure this deficiency of the combination examiner brought the reference to Kelliher, Kelliher discloses a non-transitory tangible storage medium storing camera control instructions that, when executed by the camera controller (see 10 and 20 fig. 5), are configured to control operation of the image sensor, the motion sensor (see for example, col. 5 lines 54-60, The CPU 20 monitors the operating parameters in a sleep mode until at least one of the infra-red sensors 90 is tripped. If a triggered interruption does not last for the time frame, the CPU 20 returns to the sleep mode for conserving battery consumption.), wherein Page 6 of 17 CORE/3510895.0524/167341394.13510895.0524 (BATT 1349.US) the camera control instructions are configured to, when executed by the camera controller, control the image sensor based on a motion signal from the motion sensor (col. 5 lines 57-64, If the triggered interruption lasts for the time frame, the CPU 20 wakes up the capturing and monitoring mechanism 50 and thereby causes the capturing and monitoring mechanism 50 to automatically capture an image of a triggered interrupter associated with the triggered interruption); a housing supporting the image sensor, motion sensor (see 40, and 90 fig. 1 and , col. 5 lines 57-64, If the triggered interruption lasts for the time frame, the CPU 20 wakes up the capturing and monitoring mechanism 50 and thereby causes the capturing and monitoring 
 Thus as discussed above by modifying the combination by the teachings of Kelliher the combination will be able to automatically capture and transmit images if a movement (motion) is detected in the vicinity of the combinations imaging device. This will enhance a usability of the combinations device, since the device of the combination capture and transmit images only when remotely triggered, as discussed for example in paragraph 0019 of Murray of the combination. Thus having the above discussed functionality to the device of the combination by reconfiguring the device the combination  as taught in Kelleher enhance a usability of the combinations device, for  example by triggering the device of the combination when a motion is detected.

 Applicant’s arguments with respect to claim(s)  [23 and 24] has  been considered but are moot because the new ground of rejection  made by modifying the previous prior arts does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


4. Claim [19, 22] and 25]  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Murray (US. 2005/0249486) in view of  Nakatani (US. 2004/0096207) and  Kelliher (US. PAT. No. 8, 085,309).

Re Claim 19, Murray discloses  a camera  see (10 figs 1 and 2) comprising: an image sensor (see 46 fig. 1);  r;  and a housing supporting the image sensor,  lacking an exterior door mounted by a hinge connection and pivotable about the hinge connection between a closed position in which the door covers a portion of the user interface and an open position in which the portion of the user interface is exposed for manipulation by a user (see  the housing of 10, 16, 18 and 48 as depicted in fig 1 inclosing the circuitry of the device 10, the housing  as depicted in fig. 2).

Murray discloses a housing (see fig. 1, referring the enclosure of the device as depicted in fig. 1). However Murray doesn’t seem to explicitly disclose the housing including mounting structure configured to mount the housing to a support structure.

Nonetheless in the same field of endeavor Nakatani discloses an imaging device as Murray (see Nakatani (fig. 5). Nakatani further discloses a housing including mounting structure configured to mount the housing to a support structure (see for example Nakatani figs. 1, 3 and ¶¶ 0041-0043, As a result, with the mounting member 13 positioned between the supporting 
  
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify   Murray by the teachings of Nakatani before the effective filling date of the claimed invention since this would allow to enables the camera to be set in the horizontal position or the vertical position as desired in accordance with the subject to be photographed. Thus enhancing usability (see ¶ 0010).

Murray in view of Nakatani (combination) discloses:  a non-transitory tangible storage medium storing camera control instructions that control the image sensor and the light source (see  Murray 62 fig. 1). However the combination doesn’t seem to explicitly disclosesCORE/3510895.0524/167341394.13510895.0524 (BATT 1349.US)   a motion sensor; a non-transitory tangible storage medium storing camera control instructions that, when executed by the camera controller, are configured to control operation of the image sensor, the motion sensor, wherein Page 6 of 17 CORE/3510895.0524/167341394.13510895.0524 (BATT 1349.US) the camera control instructions are configured to, when executed by the camera controller, control the image sensor based on a motion signal from the motion sensor; a housing supporting the image sensor, motion sensor.

Nonetheless in the same field of endeavor Kelliher discloses an image capturing device as the combination (see Kelliher fig. 5). Kelliher further discloses a motion sensor (see 90 fig. 1, referring to the infrared motion sensor); a non-transitory tangible storage medium storing camera control instructions that, when executed by the camera controller (see 10 and 20 fig. 5), are configured to control operation of the image sensor, the motion sensor (see for example, col. 5 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention, ,for example by incorporation the infrared  motion sensor  and reconfiguring the device of the combination as taught  in Kelliher, would allow to capture image (s) automatically when an extended  motion, movement,  is  detected in the vicinity of the combination’s camera,  thus enhancing usability (see col. 6 lines 15-35).


Re Claim 22, Murray as modified by Nakatani (combination) doesn’t seem to explicitly discloses, wherein the mounting structure includes a strap receiver defining a strap receiving opening configured to receive a strap therethrough to mount the housing to the support structure.

 Nonetheless in the same field of endeavor  Kelliher discloses a mounting structure includes a strap receiver defining a strap receiving opening configured to receive a strap therethrough to mount the housing to the support structure (see 46, 41 fig. 2).
 
Hence it would have been obvious to one of ordinary kill in the art to have been motivated to modify the combination by the teachings of Kelliher  before the effective filling date of the claimed invention since this would allow a housing  of the combined imaging system  to be suspended from a variety of structures including, but not limited to, trees, poles and other structures of adequate diameter. Hence enhancing usability.  
 
Re Claim 25, Murray as modified by Nakatani (combination) doesn’t seem to explicitly discloses, a temperature sensor supported by the camera body. 

Nonetheless in the same field of endeavor Kelliher discloses an image capturing device as the combination (see Kelliher fig. 5). Kelliher further discloses a temperature sensor supported by the camera body (see 90 fig. 5).

..  

5. Claim [23] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Murray (US. 2005/0249486) in view of  Nakatani (US. 2004/0096207) and  Kelliher (US. PAT. No. 8, 085,309) and further in view of Guo (US.2016/0116945) .

Re Claim 23, Murray as modified by Nakatani and Kelliher (combination) discloses a user interface (see for example see Kelliher, 47 fig. 5). However the combination doesn’t seem to explicitly disclose wherein the user interface is concealed from the user when the user interface is supported by the housing, the user interface being selectively disconnectable from the housing to permit the user access to the user interface.  

 Nonetheless in the same field of endeavor Guo discloses an electronic devise as the combination (see for example Guo figs. 1 and 2).  Guo further discloses, the user interface is concealed from the user when the user interface is supported by the housing, the user interface being selectively disconnectable from the housing to permit the user access to the user interface (see 20 figs. 1, 2 and ¶ 0009, The electronic device 100 can be a mobile phone, a tablet computer, or the like. In at least one embodiment, the electronic device 100 can include a casing 10. FIG. 2 illustrates that the casing 10 defines a receiving space 11 for storing the keyboard 20. When the keyboard 20 is not used by a user, the keyboard 20 can be stored in the receiving space 11. When the user needs to use the keyboard 20, the keyboard 20 can be taken out of the receiving space 10, and is coupled to the electronic device 100 to provide electronic input to the electronic 100. In this embodiment, the keyboard 20 is coupled to the electronic device 100 wirelessly).  

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination by the teachings of Guo before the effective filing date of the claimed invention since this would allow the user to conveniently input information on the keyboard. Thus making the device of the combination more user friendly.

 6. Claim [24] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Murray (US. 2005/0249486) in view of  Nakatani (US. 2004/0096207) and  Kelliher (US. PAT. No. 8, 085,309) and further in view of Newman(US.2002/0022499) .


Re Claim 24, Murray as modified by Nakatani and Kelliher (combination) doesn’t seem to explicitly disclose the display is selectively separable from the housing.

Nonetheless in the same field of endeavor Newman discloses an electronic devise as the combination (see for example Newman figs. 1 - 4).  Newman further discloses a display is selectively separable from the housing (see 3 figs. 1,2  and ¶¶ 0017 and 0036, a first embodiment, the hand-held personal communicator 1 of this invention, is illustrated having three removable modules, a communications module 2, a display module 3).

 Hence it would have been obvious to one of ordinary skill.in the art to have been motivated to modify the combination, for example by reconfiguring the device the combination as taught in Newman before the effective filling date of the claimed invention, since this would allow to   .

                                              Allowable Subject Matter
7. Claims [1-18 and 20-21] are allowed.
8. The following is a statement of reasons for the indication of allowable subject matter:  
         
Re Claim [1], the reason for allowance has been stated in the previous office action.

Claims 2-18 and 21 are allowed due to their director in direct limitation on claim 1.

Re Claim [20], none of the prior art on the record teaches or reasonably suggests: a camera comprising:  the camera control module including a control module body, the user interface being supported by the control module body, the control module body including a power source receiver configured to receive a power source for providing electrical power to the image sensor, light source, and camera control module, the power source receiver defining a power source receiving space sized and shaped to receive the power source; a camera body supporting the image sensor, light source, and camera control module,; a battery holder configured to releasably hold at least one disposable battery, the battery holder sized and shaped to be received by in the power source receiving space of the power source receiver for providing electrical power to the image sensor, light source, and camera control module from the at least one disposable battery; a rechargeable battery pack comprising a housing enclosing a rechargeable battery, the rechargeable battery pack being sized and shaped to be received by in the power source .	
                                                           Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Lee (US. PAT, No. 6,317,315) discloses: the display module detachable from the main computer module and to place the display module on a display base member, in col. 1 lines 18-19.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11 .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED A BERHAN/Primary Examiner, Art Unit 2698